Citation Nr: 1619753	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical disc disease with radiculopathy and headaches.

2.  Entitlement to a rating in excess of 20 percent for postoperative duodenitis, status post antrectomy and bilateral truncal vagotomy: gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2014 decision, the Board granted service connection for GERD and remanded the issues of entitlement to service connection for loss of dental enamel, entitlement to an increased rating for a neck disability, and entitlement to an increased rating for postoperative duodenitis.  

In a June 2014 rating decision, the Appeals Management System (AMC) implemented the grant of GERD and assigned a 60 percent rating for duodenitis, status post antrectomy and bilateral truncal vagotomy: GERD, effective September 4, 2007, the date of claim for increase.  

In a February 2015 decision, the AMC granted service connection for loss of dental enamel.  As this is considered a full grant of the benefits sought on appeal, this issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As noted in the previous Board decision, in June 2009, the Veteran filed what was characterized as a "notice of disagreement (NOD)" in matters including service connection for a low back disability.  That particular issue was last addressed by the RO in September 2000, and the period for filing a timely NOD lapsed.  If he is attempting to reopen the previously denied claim, the Agency of Original Jurisdiction (AOJ) has not addressed such petition, and the Board does not have jurisdiction over it.  The matter is referred to the AOJ for appropriate action in accordance with the revised regulations governing the filing of claims.  79 Fed. Reg. 57660 (Sept. 24, 2014); see aslo 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for duodenitis, status post antrectomy and bilateral truncal vagotomy: GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

For the entire appeal period, the Veteran's cervical disc disease with radiculopathy and headaches has been manifest by forward flexion at worse to 40 degree, pain, and flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for cervical disc disease with radiculopathy and headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  Here, the duty to notify the Veteran regarding his claim was satisfied by way of a letter dated October 2007.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  As will be discussed below, in the May 2014 decision and an August 2014 letter, the Veteran was provided an opportunity to identify outstanding treatment records for his cervical spine disability, to include a February 2011 fusion of the cervical spine.  The Board notes to date the Veteran has not responded.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board also notes that a May 2013 VA treatment record reveals the February 2011 surgery was a spinal fusion of the lumbar spine.  As such, the Board finds that an additional remand is not necessary.  

The Veteran was provided with VA examinations in September 2008 and August 2014.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's neck disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included providing the Veteran an opportunity to identify outstanding records and obtaining a new VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his neck is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  
The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The rating decisions of record show that the Veteran's cervical disc disease with radiculopathy and headaches is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  However, the Veteran filed his claim for increase in September 2007 and effective September 23, 2002; Diagnostic Code 5293 was later renumbered and amended as present Diagnostic Code 5243.  As such, the Board finds that Veteran's neck disability is currently rated under diagnostic code 5243 for IVDS.  

In this regard, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Invertebral Disc Syndrome Based on Incapacitating Episodes, whichever method resolves in the higher evaluations when all the disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Under the general rating formula for diseases and injuries of the spine a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, a December 2007 VA treatment record shows that the Veteran was treated for migraine headaches.  It was noted that with medication the Veteran was able to keep his headaches under control usually.  They were described as more fontal bilaterally.  The Veteran reported that noise bothers him and he has tinnitus.  

The Veteran was afforded a VA spine examination in September 2008.  The Veteran reported that the location of his pain is at the base of his neck radiating to the base of the skull.  The Veteran reported that his neck bothers him on a daily basis.  The Veteran described the pain as a burning sensation.  The intensity of the pain was 6 to 7/10.  The Veteran reported he takes oxytocin for the pain.  The Veteran reported he had no acute flare-ups of his neck pain that had been incapacitating in the prior 12 months.  The examiner noted that the Veteran works as a school teacher.  The Veteran had not had to take any sick leave in the prior 12 months because of his neck pain.  He was able to operate a motor vehicle, dress and undress, and attend to the needs of nature without assistance.  

On physical examination inspection of the cervical spine revealed normal position of the head, normal curvature of the spine, and normal symmetry in appearance.  Forward flexion was 0 to 45 out of 45 degrees.  Extension backwards was 0 to 35 out of 45 degrees.  Lateral flexion was 0 to 35 out of 45 degrees bilaterally and lateral rotation was 0 to 60 out of 80 degrees bilaterally.  The spine was painful with extremes of all range of motions other than forward flexion.  There was no additional limitations were noted with three repetitions of movement during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had objective evidence of painful motion without acute spasm, weakness, or tenderness.  There were no postural abnormalities, fixed deformity (ankylosis) or abnormality of the cervical spine musculature.  Sensory examination, motor examination, and reflexes were intact.  X-rays revealed degenerative changes present consistent with the Veteran's age.  The examiner diagnosed degenerative joint disease with degenerative disk disease cervical spine with residuals. 

The Veteran was afforded another VA neck examination in August 2014.  The examiner diagnosed cervical strain and degenerative disc disease of the cervical spine.  The Veteran reported constant pain with flare-ups and that he currently takes medication with fair results.  The Veteran reported flare-ups that cause difficulty turning his neck.  On range of motion testing forward flexion was to 40 degrees with pain.  Extension was to 40 degrees with pain.  Right lateral flexion was to 30 degrees with pain.  Left lateral flexion was to 25 degrees with pain.  Right lateral rotation was to 70 degrees with pain.  Left lateral rotation was to 70 degrees with pain.  On repetitive use testing the Veteran did not have additional limitation in range of motion.  The Veteran had functional loss and/or functional impairment of the cervical spine due to less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue.  The Veteran did not have muscle spasms or guarding.  Muscle strength was normal and the Veteran did not have muscle atrophy.  Reflex examination and sensory examination were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have IVDS of the spine and did not use assistive devices for his neck.  X-rays revealed multilevel cervical spine degenerative changes.  

The examiner noted that the Veteran's reports he works as a substitute elementary special education teacher during the school year since 2011.  The Veteran reported that he cannot get physically involved with the students.  The examiner noted that the Veteran reported no incapacitating episodes.  The examiner also noted that the Veteran did not have radiculopathy on this examination and neurological examination was normal.  The examiner also noted that the Veteran had a history of migraine headaches and is on specific medication for migraine headaches.  The examiner noted that this was a separate condition from his cervical spine condition.  In regards to the Mitchell criteria the examiner noted that the Veteran did not have a flare-up during the examination to assess range of motion during a flare-up and therefore he could not specify range of motion during flare-up.  The examiner noted that the functional ability and additional limitation during flare-up per the Veteran's reports was severe pain, severe weakness, and severe fatigability.  

VA treatment records dated April 2014 to February 2015 show that the Veteran was treated for neck pain.  

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's cervical disc disease with radiculopathy and headaches.  The Board notes that the evidence of record is absent of any findings or notations forward flexion is to 15 degrees or less or that the Veteran has ankylosis of the spine, as required for the next higher rating.  Instead the Veteran's forward flexion of the cervical spine has been limited to at worst 40 degrees.  Additionally, the August 2014 VA examination specifically found that the Veteran did not have ankylosis.  

The Board acknowledges the lay reports of the Veteran's symptoms, to include pain.  The Board has also taken into consideration the provisions under Deluca.  The Board notes that the Veteran reported flare-ups that make it difficult to turn his neck.  However, the Board finds that the Veteran's symptoms and functional limitations do not more closely approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the lay and medical evidence of record is against a finding that the Veteran has had incapacitating episodes of at least four weeks during the past 12 months.  

The Board has also considered the Veteran's headaches and radiculopathy.  However, the evidence of record does not show, and the Veteran has not identified any such relevant evidence, to demonstrate that the Veteran is entitled to separate compensable ratings for headaches or radiculopathy.  While the Veteran was treated for migraines, the evidence of record does not show the had characteristic prostrating attacks averaging one in two months over the last several months.  Additionally, the medical evidence does not show that he has any radiculopathy or another neurologic abnormality due to his neck disability that warrants a separate compensable rating.    

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his cervical disc disease with radiculopathy and headaches, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical disc disease with radiculopathy and headaches with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Furthermore, the evidence of record is against a finding that the Veteran's disability has caused frequent hospitalizations or marked interference with employment beyond that contemplated by the assigned rating noted above.  See 38 C.F.R. § 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).   As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds the Veteran does not allege, nor does the evidence suggest, that he is unemployable due solely to his service-connected cervical disc disease with radiculopathy and headaches.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for cervical disc disease with radiculopathy and headaches is denied.  


REMAND

As part of the May 2014 Board remand, the Veteran was afforded a new VA examination in August 2014.  The examiner noted that it was unclear if the Veteran had a recent workup.  The examiner noted that the Veteran was followed by a private gastroenterologist and these records were unavailable.  The examiner noted that he was unable to diagnose or assess the severity of the Veteran's disability until he was evaluated by his private gastroenterologist or the VA gastroenterologist.  The examiner noted that the Veteran preferred a private gastroenterologist at the time of the examination and the Veteran reported that he will submit the records once available.  The examiner further noted that once these records were available the examiner would recommend a gastroenterology specialist examination for remand purposes.  

The Board notes that to date the Veteran has not submitted any additional private treatment records for his GERD.  The Board also acknowledges that the August 2014 VA examiner completed an examination of the Veteran.  However, as the examiner has recommended that a gastroenterology specialist should complete the examination, the Board finds that a remand is necessary to obtain a new VA examination and provide the Veteran another opportunity to submit records regarding his private treatment for GERD.  
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his GERD.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination with a gastroenterology specialist.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should identify and completely describe all current symptomatology.

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's GERD, to include its effect on his employability. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.
3. After completing the above, the Veteran's claim, should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


